NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: June 30, 2022


                     S22A0413. PATTERSON v. THE STATE.


        LAGRUA, Justice.

        Appellant James Patterson was convicted of felony murder in

connection with the beating death of Jeffrey Burke. 1 In this appeal,

Appellant contends that: (1) he received constitutionally ineffective

assistance of counsel; (2) the trial court erred in permitting a witness

to be impeached under OCGA § 24-6-609 (“Rule 609”); and (3) a new

trial is warranted due to newly discovered evidence. For the reasons



        1 Burke was beaten on June 17, 2018, and he died following
complications of his injuries on September 9, 2018. On December 18, 2018, a
Bibb County grand jury indicted Appellant for malice murder, felony murder,
and aggravated assault “by beating [Burke] with his hands and feet.” At a trial
from August 27 to 28, 2019, the jury found Appellant not guilty of malice
murder but guilty of the remaining counts. Appellant was sentenced to serve
life in prison for felony murder, and the aggravated assault count was merged
for sentencing purposes. Appellant filed a timely motion for new trial. After
holding two hearings in May 2021, the trial court denied the motion for new
trial. Appellant filed a timely notice of appeal, and the case was docketed to
this Court’s April 2022 term and submitted for a decision on the briefs.

                                                      1
explained below, we affirm.

     1. The evidence at trial showed that on June 17, 2018,

Appellant’s mother and stepfather hosted a cookout attended by

Appellant and approximately 20 family members and friends.

Jeremiah Thomas drove Burke, Arthur Ross, and Frances Simmons

to the cookout in his truck.

     According to Ross, after a few hours, Burke and Appellant

began arguing in the front yard about who was going to pay for the

alcohol. Simmons came out of the house with to-go plates, and Ross

asked Burke to take the to-go plates to Thomas’s truck because they

were preparing to leave the cookout. Simmons then returned inside.

Ross then witnessed Appellant hit Burke. Burke “spun around and

fell,” and Appellant and another man began “kicking him and

stomping him.” Burke was “l[y]ing down, flat on his face, on his

stomach, right there by [Thomas’s] truck, on the concrete.” Ross

testified that Appellant then “went back up towards the street and

c[a]me back down, had his pistol in his hand, and went to talking,

y’all get on away from here before I kill him and all that.” Burke


                                2
then sent someone to retrieve Thomas and Simmons from inside the

house.

     In contrast to Ross’s testimony, Appellant’s three cousins—

Melissa Rozier-Fleming, Darrell Rozier, and Kevin Rozier—testified

that Burke stumbled down the stairs, fell forward, and hit Thomas’s

truck. They did not witness anyone assault Burke. Rozier-Fleming

and Kevin further testified that they did not see Appellant with a

gun that day.2

     Simmons and Thomas testified that when they came outside,

they saw Burke lying on the ground and bleeding from his face.

Thomas asked Burke what happened, but Burke did not answer.

They helped Burke into Thomas’s truck. Ross called Burke’s wife,

Beverly Burke, but was unable to reach her. Ross eventually spoke

to Burke’s brother, Johnny Burke, who said to bring Burke home. At

Burke’s home, an ambulance was waiting, and it transported him to

the hospital. Beverly testified that she asked Ross, Thomas, and

Johnny how Burke was injured, and “they said that he fell.”


     2   Darrell was not asked whether he witnessed Appellant with a gun.

                                      3
     Burke’s doctor at the hospital testified: “The report that I got

was that [Burke] had sustained significant facial and neck trauma.

They weren’t sure how. They thought, possibly, that he got hit by a

car, but there was really no clear indication of what had happened,

other than he was hurt.” The doctor further testified that Burke had

numerous injuries to his head, neck, and spine that were consistent

with both “being struck by an automobile” and “being kicked

repeatedly about the head and body.” Burke had three surgeries to

treat his spinal injuries, but his lower extremities were paralyzed.

     Beverly testified that when she visited Burke in the hospital,

he told her: “He had fixed him a plate to take home and . . . somebody

hit him . . . came up behind him and hit him in the eye with a butt

of a gun and he fell to the ground.” He also said, “[T]wo or three

people [were] kicking him.”

     A law enforcement officer reported to the hospital to take

Burke’s statement, and the encounter was recorded by the officer’s

body camera. The recording shows Burke lying in the hospital bed

and two male visitors sitting in chairs. The officer testified that one


                                  4
of the visitors was Ross but did not name the other visitor. The

officer asked Burke what happened, and he stated that he put two

to-go plates in the truck, and “the next thing [he] kn[ew],” he was

“blacked out.” After Burke described his injuries, one of the visitors

in the room said something inaudible. Burke then stated that he

“can’t say how [the assailant] hit [him].” 3 Rather, he “t[hought] what

[the assailant] did–[the assailant] got mad [be]cause [the assailant]

wanted to bet [him] . . . wanted to bet on the shots of liquor,” and

Burke refused. Burke continued that “[the assailant] got mad” and

“was drinking a big old bottle of wine,” and Burke told the assailant

that he “[did not] want to bet.” The assailant then “knocked him out”

while he was putting the to-go plates in the truck. The officer

testified that a different law enforcement officer obtained the arrest

warrant for Appellant.

     Johnny testified that the day after Burke’s assault, he saw

Appellant and asked, “Did you see what happened, what happened



     3  On the recording, Burke only refers to the assailant as “he,” without
identifying him by name or otherwise.

                                     5
to my brother?” Appellant responded, “Is that your brother?” When

Johnny stated, “Yeah, that’s my brother,” Appellant said, “Well, you

need to tell your brother to keep his damn mouth shut.”

     Approximately two months after the assault, Burke was

released from the hospital in a wheelchair and neck brace and with

a catheter for urination. Burke’s doctor testified that the type of

paralysis that Burke had could result in a “neurogenic bladder”—

meaning the person lacks bladder control requiring the use of a

catheter for urination. The doctor further testified that the failure

to maintain a catheter could result in pyelonephritis also known as

a kidney infection. He testified that he believed the nurses provide

discharge instructions to patients on how to maintain the catheter

and observe it for signs of infection.

     Beverly testified that she received training on how to empty

the catheter and clean it. She further testified that she cleaned the

catheter every time she emptied it and every time she gave Burke a

bath, so it was cleaned “at least . . . twice a day.”

     Several weeks after Burke returned home, his daughter


                                    6
discovered him slumped over, not moving. Beverly attempted CPR,

which was unsuccessful. She then called 911, but the EMTs were

unable to resuscitate Burke. Beverly testified that all of Burke’s

injuries and medical issues were a result of the June 2018 assault.

     According to the medical examiner, Burke’s medical records

showed that he was a victim of a physical assault; he was diagnosed

with a traumatic rupture of the right eye, surrounding lacerations

of tears of the skin around this eye, skull fractures around this eye,

a spinal cord injury of the neck, and fractures of the first three

cervical vertebrae. She stated that Burke’s injuries were “very

localized, which would not be consistent with being struck by a

vehicle.” Additionally, when asked whether Burke’s injuries were

“consistent with . . . someone stumbl[ing] and hit[ting] their head on

a truck,” the medical examiner testified that she “would expect in

that case [that] there would be injuries at the site of impact, either

facial or skull injuries, but the severe injuries that involved, also,

the entirety of [Burke’s] cervical or neck vertebrae in the spinal cord

would not be consistent with it.” She testified that instead Burke’s


                                  7
injuries were consistent with someone who had been repeatedly

kicked in the head and body.

     The medical examiner also testified that Burke’s medical

records showed he had surgery to stabilize the cervical vertebrae

and to relieve pressure on the spinal cord due to “decreased

movement of the upper and lower extremities.” And she noted

during the autopsy that he had “evidence of surgical hardware

involving the cervical vertebrae or the neck vertebrae.” Additionally,

Burke’s catheter was in-place when he arrived at the medical

examiner’s office. The medical examiner testified that Burke’s

medical records showed that he had a “dysfunctioning bladder,”

meaning that his “bladder would not contract properly on its own in

order for him to urinate.” She found evidence of a bacterial infection

in both of Burke’s kidneys and his bladder, and there was evidence

of decreased kidney function. The medical examiner testified that

Burke’s      cause    of   death    was     “complications    of   the   acute

pyelonephritis,[4] due to the urinary retention, due to the spinal cord


     4   The medical examiner testified that acute pyelonephritis is a bacterial

                                        8
injury, which was due to an assault,” and that Burke’s paralysis

directly and materially contributed to the pyelonephritis because it

was the cause of the urinary retention.

      2. Appellant contends he received constitutionally ineffective

assistance of counsel in multiple ways. To prevail on these claims,

Appellant must demonstrate that his trial counsel’s performance

was professionally deficient and that he was prejudiced by this

deficient performance. See Sullivan v. State, 308 Ga. 508, 510 (2)

(842 SE2d 5) (2020) (citing Strickland v. Washington, 466 U.S. 668,

687 (III) (104 SCt 2052, 80 LE2d 674) (1984)). To establish deficient

performance, Appellant must show that trial counsel performed his

duties in an objectively unreasonable way, considering all the

circumstances and in the light of prevailing professional norms. See

id. Establishing deficient performance

      is no easy showing, as the law recognizes a strong
      presumption that counsel performed reasonably, and
      [Appellant] bears the burden of overcoming this
      presumption. To carry this burden, he must show that no
      reasonable lawyer would have done what his lawyer did,
      or would have failed to do what his lawyer did not. In

infection of the kidneys.

                                 9
     particular, decisions regarding trial tactics and strategy
     may form the basis for an ineffectiveness claim only if
     they were so patently unreasonable that no competent
     attorney would have followed such a course.

Vann v. State, 311 Ga. 301, 303 (2) (857 SE2d 677) (2021) (citations

and punctuation omitted).

     To establish prejudice, Appellant must prove that there is a

reasonable probability that, but for his trial counsel’s deficiency, the

result of the trial would have been different. See Sullivan, 308 Ga.

at 510 (2). “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. (citation and punctuation

omitted). “And, this burden is a heavy one.” Bates v. State, 313 Ga.

57, 62-63 (2) (867 SE2d 140) (2022) (citation and punctuation

omitted). “If an appellant fails to meet his or her burden of proving

either prong of the Strickland test, the reviewing court does not have

to examine the other prong.” Id. at 63 (2).

     (a) Appellant contends his trial counsel was ineffective for

failing to argue proximate cause and for failing to request a jury

instruction   on    proximate     cause    and    intervening    cause.



                                  10
Ineffectiveness claims must be raised and pursued at the earliest

practicable moment, which for a claim of ineffective assistance of

trial counsel is at the motion for new trial stage if the defendant is

no longer represented by the attorney who represented him at trial.

See Moore v. State, 311 Ga. 506, 513 (6) (858 SE2d 676) (2021).

Because Appellant did not do so here, as explained below, Appellant

forfeited this claim of ineffective assistance.

     At the motion-for-new-trial hearing, Appellant, who was

represented by new counsel, asserted he was asking for a new trial

on the bases “outlined in [the] amended motion for new trial.”

Additionally, the parties agreed to file post-hearing briefs after

preparation of the motion-for-new-trial transcript. In the motion for

new trial, amended motion for new trial, supplemental brief in

support of the amended motion for new trial, and post-hearing brief

in support of the amended motion for new trial, Appellant identified

several claims of ineffective assistance of counsel; however, none of

these claims involved a contention that his trial counsel provided

ineffective assistance by failing to argue proximate cause to the jury


                                  11
or by failing to request a jury instruction on proximate cause and

intervening cause.

     Appellant directs us to some of the questions asked of trial

counsel at the motion-for-new-trial hearing, arguing that his claim

has been properly preserved based on appellate counsel’s

questioning. However, questioning during the motion-for-new-trial

hearing, by itself, is insufficient to amend a motion for new trial to

add a claim where the trial court did not rule on the claim. See Smith

v. State, 310 Ga. 790, 796 (4) (854 SE2d 721) (2021) (“[T]he trial

court’s failure to address the ineffectiveness claim in its ruling on

the motion meant that there was no implicit amendment [by the

questioning at the motion-for-new-trial hearing] and that there was

no ruling on the issue for this Court to review.” (citation and

punctuation omitted)). And in the order denying the motion for new

trial, the trial court addressed Appellant’s ineffectiveness claims,

but not an ineffectiveness claim concerning the failure to argue

proximate cause or failure to request a jury instruction on proximate

cause.


                                 12
     Accordingly, we conclude Appellant failed to raise this

ineffectiveness claim in his motion for new trial or at the motion-for-

new-trial hearing. Thus, Appellant forfeited this ineffectiveness

claim. See Elkins v. State, 306 Ga. 351, 361 (4) (a) (830 SE2d 217)

(2019) (an ineffectiveness claim must be raised in a motion for new

trial or at the motion-for-new-trial hearing or else it is waived when

the appellant is represented by new counsel at the motion-for-new-

trial stage).

     (b) Appellant contends his trial counsel provided ineffective

assistance by failing to thoroughly cross-examine Beverly on any

cleaning instructions she was given regarding the catheter and her

method of cleaning the catheter. In its order denying Appellant’s

motion for new trial, the trial court found that the decision of

Appellant’s trial counsel “to take it easy on [Beverly] because he did

not want to be seen as attacking a sympathetic witness” was a

strategic decision and did not constitute ineffective assistance of

counsel. As explained below, we agree.

     At the motion-for-new-trial hearing, Appellant’s trial counsel


                                  13
acknowledged that he “treaded lightly with [Beverly] because of just

the sensitive nature of the trial” and “the strategy was to not come

across as a jerk [to] this widow.” Indeed, in his closing argument,

trial counsel stated, “I didn’t want to be a jerk and beat [Beverly] up

on the stand, but I think [Burke’s doctor] stated that the catheter

has to be properly cared for, otherwise, it could lead to that

particular illness.” Appellant’s trial counsel elicited testimony from

Burke’s doctor that the failure to maintain a catheter could lead to

a kidney infection.

     As we have explained,

     [t]rial tactics or strategy are almost never adequate
     grounds for finding trial counsel ineffective unless they
     are so patently unreasonable that no competent attorney
     would have chosen them. More specifically, decisions
     about what particular questions to ask on cross-
     examination are quintessential trial strategy and will
     rarely constitute ineffective assistance of counsel.

Watts v. State, 308 Ga. 455, 460 (2) (841 SE2d 686) (2020) (citation

and punctuation omitted). And “the degree to which an attorney

chooses to cross-examine witnesses and the manner in which to

attack their credibility fall within the ambit of trial tactics.”


                                  14
Lawrence v. State, 274 Ga. 794, 795 (3) (560 SE2d 17) (2002) (citation

and punctuation omitted).

     We cannot say that Appellant’s trial counsel’s decision to not

question Beverly further was patently unreasonable given that she

gave no indication that she failed to properly care for Burke’s

catheter and there was no evidence presented at trial or at the

motion-for-new-trial hearing that Beverly improperly cleaned the

catheter. See Johnson v. State, 310 Ga. 685, 692 (3) (853 SE2d 635)

(2021) (Appellant failed to show deficient performance under

Strickland where he “does not explain, and the record does not show,

how [the] cross-examination would have been particularly helpful to

him”). Accordingly, Appellant has failed to show deficient

performance, and this claim fails.

     (c) Appellant contends his trial counsel was deficient for failing

to review discovery with him prior to trial. At the motion-for-new-

trial hearing, Appellant testified that his trial counsel reviewed the

police report with him, but did not review any other discovery. But

in its order denying Appellant’s motion for new trial, the trial court


                                 15
noted that Appellant’s trial counsel “testified that he reviewed all

discovery with [Appellant], including the incident report, witness

statements, and the medical examiner’s report.” The trial court’s

finding is supported by the testimony of Appellant’s trial counsel at

the hearing. The trial court implicitly credited the testimony of

Appellant’s trial counsel over Appellant on this issue. See Anthony

v. State, 311 Ga. 293, 297 (3) (857 SE2d 682) (2021) (in the absence

of explicit credibility findings by the trial court, we presume implicit

findings were made supporting the trial court’s decision). And the

trial court was entitled to do so. See Miller v. State, 295 Ga. 769, 772

(2) (a) (i) (764 SE2d 135) (2014) (“The trial court was entitled to

believe counsel’s testimony he consulted with his client over

appellant’s testimony that he did not.” (citation and punctuation

omitted)).

     Appellant has failed to demonstrate that counsel was deficient

in reviewing discovery with him prior to trial. Accordingly, this

claim fails.

     (d) Appellant contends his trial counsel was deficient by failing


                                  16
to relay a plea offer to him. In its order denying Appellant’s motion

for new trial, the trial court found that Appellant’s trial counsel

“testified that there were no negotiations to convey to [Appellant] as

the State’s recommendation was a life sentence [with the possibility

of parole], which was also the minimum sentence that [Appellant]

could receive at trial, and that the State refused to reconsider its

recommendation when counsel attempted negotiations.” Moreover,

Appellant’s trial counsel testified that, “[I]f I’m not mistaken, I

would have—I know I would have told [Appellant] that the deal is

life [with the possibility of parole]” and “I would like to say I

[conveyed the plea offer], because the plea negotiations from the

outset were always life, with the possibility of parole.”

     Even assuming without deciding that a plea offer existed and

that trial counsel was deficient for failing to relay the plea offer,

Appellant has not demonstrated prejudice because the sentence

under the plea offer was the same as the sentence Appellant actually

received, i.e., life in prison with the possibility of parole. See Jacobs

v. State, 306 Ga. 571, 574(832 SE2d 363 (2019) (“Where a defendant


                                   17
alleges that a plea offer was not disclosed to [him], . . . [t]he

defendant must show: . . . that the conviction or sentence, or both,

under the offer’s terms would have been less severe than under the

judgment and sentence that in fact were imposed.” (citations and

punctuation omitted)). Accordingly, this claim fails.

       (e) Appellant contends his trial counsel failed to properly

advise him of his right to testify and if he was so informed, he would

have testified. In its order denying Appellant’s motion for new trial,

the trial court found that both Appellant’s trial counsel and the court

explained Appellant’s right to testify to him.

      Appellant’s trial counsel testified at the motion-for-new-trial

hearing that at trial he explained to Appellant that he had a right

to testify.5 Prior to the presentation of the defense witnesses, the

trial court also engaged in an extended on-the-record colloquy with

Appellant concerning his right to testify. During this colloquy,


      5  When questioned at the hearing on whether he was informed that he
had the right to testify, Appellant stated, “I mean, I did [sic], but he told me
not to. He told me it wouldn’t be a smart idea if I testified.” He further testified
that had he been fully informed of his right to testify, he would have chosen to
testify.

                                        18
Appellant stated that he understood he had the right to testify and

that if he wanted to testify, no one could prevent him from doing so.

After Appellant stated he did not want to testify, he affirmed twice

that this was his decision.

     “It is well settled that defense counsel bears the primary

responsibility for advising the defendant of his right to testify or not

to testify, the strategic implications of each choice, and that it is

ultimately for the defendant himself to decide.” Adams v. State, 298

Ga. 371, 373 (2) (b) (782 SE2d 36) (2016) (citation and punctuation

omitted). In order to succeed on this claim, Appellant “must

overcome the strong presumption that trial counsel’s conduct falls

within the broad range of reasonable professional conduct.” Goodson

v. State, 305 Ga. 246, 249 (2) (824 SE2d 371) (2019) (citation and

punctuation omitted).

     As explained above, Appellant’s trial counsel testified at the

motion-for-new-trial hearing that he explained to Appellant that he

had the right to testify, and some of Appellant’s testimony at the

hearing indicates that his trial counsel actually discussed the right


                                  19
to testify with him. The trial court implicitly credited the testimony

of Appellant’s trial counsel over Appellant on this issue, and it was

entitled to do so. See Miller, 295 Ga. at 772 (2) (a) (i).

     Appellant has failed to demonstrate that his trial counsel

performed deficiently by failing to properly advise him of his right

to testify. Accordingly, this claim fails.

     (f) Appellant contends that his trial counsel failed to present

his stepfather, Dale Gilmore, and Deputy James Heidenreich as

witnesses and that his trial counsel “failed to adequately

investigate” Darrell prior to trial. In its order denying Appellant’s

motion for new trial, the trial court ruled that the testimony of

Gilmore and Deputy Heidenreich would have been cumulative and

therefore trial counsel was not deficient in failing to call them as

witnesses. The trial court also ruled that “trial counsel was able to

explain his actions in preparing witnesses for trial and that

counsel’s performance fell within the range of professional

assistance.” 6


     6   While the trial court acknowledged that Appellant “complain[ed] that

                                      20
      Deputy Heidenreich testified at the motion-for-new-trial

hearing that he was dispatched to the hospital “in reference to a

pedestrian hit by a vehicle.” When he arrived, he spoke to a nurse,

who stated that Burke was getting a CT scan. The nurse informed

Deputy Heidenreich of Burke’s injuries and stated that he was

“extremely intoxicated.” Deputy Heidenreich then spoke to Beverly,

who told him that one of Burke’s friends “had brought [Burke] to

their house and told her that he had fell and hit his head on a truck.”

Deputy Heidenreich left the hospital without speaking to Burke,

turned his report over to a supervisor, did not do any further

investigation, and was never contacted by Appellant’s trial counsel.

      When questioned about why he did not present Deputy

Heidenreich as a witness at trial, Appellant’s trial counsel testified,

“I think [Appellant] had spoke[n] to []Heidenreich and he had

mentioned to []Heidenreich that he wasn’t at the cookout that day.

I can’t recall it vividly, but one of the initial reports that I read



trial counsel failed to interview . . . Darrell,” the trial court did not make any
specific findings or rulings concerning Darrell.

                                       21
talked—mentioned . . . a statement about not being at the incident

location.” He also testified that

     the only thing I would have wanted out of Heidenreich
     was [that Burke’s statement regarding what happened]
     wasn’t reliable because he was inebriated. That’s the
     point, all I wanted Heidenreich for. . . . I specifically
     remember wanting to make sure that was out so that we
     could argue it in closing, was that basically [Burke]
     wouldn’t have known what happened to him based on his
     level of intoxication.

Appellant’s     trial   counsel   later   acknowledged   that   Deputy

Heidenreich’s testimony was cumulative of other evidence at trial;

however, he also testified, “[T]o be candid with the [c]ourt, I don’t

know if that was in my mind” when he decided not to present him

as a witness.

     Regardless of the reason why trial counsel chose not to call

Deputy Heidenreich, it is clear that his proposed testimony—that he

was dispatched to the hospital “in reference to a pedestrian hit by a

vehicle,” that a nurse told him that Burke was “extremely

intoxicated,” and that Beverly told him that Burke’s friends told her

that he had been hit by car—would have been hearsay. And



                                    22
Appellant has not demonstrated that Deputy Heidenreich’s

proposed   testimony   would    have   been   admissible   at   trial.

Accordingly, we conclude Appellant has failed to carry his burden to

demonstrate that counsel performed deficiently by failing to call

Deputy Heidenreich as a witness. See Mosby v. State, 300 Ga. 450,

454 (2) (796 SE2d 277) (2017) (“Deficient performance of counsel is

not shown by trial counsel’s failure to present a witness whose

testimony would have been inadmissible.”).

     Regarding Gilmore, he testified at the motion-for-new-trial

hearing that he hosted the cookout, Appellant is his stepson, and he

did not see Appellant get into a verbal or physical altercation with

Burke. He further testified that Burke was drunk and staggering,

and he “fell right there by the truck.” Gilmore also stated that he

never spoke to Appellant’s trial counsel about the case.

     Appellant’s trial counsel testified at the motion-for-new-trial

hearing that he did not call Gilmore as a witness because his

testimony “would have been cumulative” and he did not want to

“burden the jury with cumulative evidence.” As we stated above,


                                 23
Rozier-Fleming, Darrell, and Kevin each testified that Burke fell

and hit his head on a truck. Rozier-Fleming and Kevin also testified

that Burke was intoxicated, and Rozier-Fleming testified that Burke

was stumbling before he fell. Thus, Gilmore’s testimony would have

been cumulative evidence. Accordingly, we conclude Appellant has

failed to carry his burden to demonstrate that his trial counsel

performed deficiently in failing to present Gilmore as a witness. See

Lewis v. State, 312 Ga. at 537, 544-545 (3) (a) (ii) (863 SE2d 65)

(2021) (the appellant failed to show that his trial counsel was

ineffective by failing to present a witness where that witness’s

testimony would have been cumulative of other evidence presented

at trial).

      Regarding Darrell, he testified at the motion-for-new-trial

hearing that “he was contacted the day of trial and did not speak to

[Appellant’s trial counsel] nor anyone from his office.” However, a

review of the motion-for-new-trial transcript reveals that Darrell

actually testified that Appellant’s trial counsel personally contacted

him the day before he testified, and they discussed that Darrell


                                 24
would need to testify. Indeed, Darrell testified favorably for

Appellant at trial.

      At the motion-for-new-trial hearing, Appellant failed to

question his trial counsel about when he first contacted Darrell or

why he failed to contact him earlier. 7 “[W]hen trial counsel does not

testify at the motion[-]for[-]new[-]trial hearing about the subject, it

is extremely difficult to overcome the presumption that his conduct

was reasonable.” Merritt v. State, 310 Ga. 433, 436 (2) (a) (851 SE2d

555) (2020) (citation and punctuation omitted). Without trial

counsel’s testimony or some other evidence explaining trial counsel’s

decision, Appellant cannot show that it was patently unreasonable

not to contact Darrell earlier, particularly because he appeared at

trial and testified favorably for Appellant. See id. Accordingly, we

conclude Appellant has failed to carry his burden to demonstrate

that his trial counsel performed deficiently by failing to speak to

Darrell earlier than the day before trial.



      7  Appellant’s trial counsel testified that he spoke to Appellant’s mother
“a lot” and she told him who was present at the cookout.

                                      25
      (g) Appellant contends his trial counsel was deficient by failing

to retain and present an expert witness because “there was

testimony that [Burke] was in a coma and experts could determine

any residual effects of head trauma and medications,” and the

medical examiner and Burke’s doctor “had differing opinions as to

the source of the injuries arising from a fight or hitting a vehicle.” 8

Thus, Appellant contends “[a] defense expert would have provided a

third opinion and additional insight to [Burke’s] recollection for

jurors to consider.”

      Assuming without deciding that Appellant’s trial counsel was

deficient for failing to retain and present an expert witness

regarding Burke’s injuries and cause of death, Appellant has not

shown that, had an expert witness been hired, the result of his trial

would have been different. Appellant failed to present an expert

witness to testify at the motion-for-new-trial hearing to substantiate


      8  As noted above, the evidence at trial actually showed that the doctor
testified that Burke’s injuries were consistent with both “being struck by an
automobile” and “being kicked repeatedly about the head and body.” In
contrast, the medical examiner testified only that Burke’s injuries were
consistent with being kicked repeatedly about the head and body.

                                     26
his claim that the witness’s testimony would have been relevant and

favorable to his defense. Therefore, Appellant has failed to show that

there is a reasonable probability the result of his trial would have

been different because there is no evidence as to how a potential

expert witness would have testified. See Hughes v. State, 289 Ga.

98, 100 (3) (709 SE2d 764) (2011). Accordingly, this claim fails.

     (h) In his brief, Appellant also asks “[w]hether an attorney who

. . . files no pretrial motions, demands, requests or other documents

. . . has performed his duties in an unreasonable manner, rendering

his representation ineffective?” and answers “[y]es.” Appellant does

not say anything else.. Assuming without deciding that this

generalized claim of ineffective assistance of counsel was properly

raised before the trial court, this claim is deemed abandoned under

Supreme Court Rule 22. See Seabrooks v. State, 306 Ga. 670, 671 (2)

(832 SE2d 847) (2019) (ineffective-assistance-of-counsel claims are

deemed abandoned where the appellant’s claim “includes no

meaningful argument or analysis and no citations of relevant

authority”).


                                 27
3. Appellant contends that the trial court erred by allowing the State

to impeach Darrell with a 2007 conviction for possession of cocaine

under Rule 609.9 A trial court’s decision under Rule 609 is reviewed

for an abuse of discretion. See Anderson v. State, 307 Ga. 79, 84 (3)

(b) (834 SE2d 830) (2019). Assuming without deciding that

Appellant objected to the admission of the conviction, and assuming



     9 Rule 609 (a) (1) and (b) provide:
     (a) General rule. For the purpose of attacking the character for
     truthfulness of a witness:
         (1) Evidence that a witness other than an accused has been
         convicted of a crime shall be admitted subject to the provisions
         of Code Section 24-4-403 if the crime was punishable by death
         or imprisonment in excess of one year under the law under
         which the witness was convicted and evidence that an accused
         has been convicted of such a crime shall be admitted if the court
         determines that the probative value of admitting the evidence
         outweighs its prejudicial effect to the accused[.]
                                       ...
     (b) Time limit. Evidence of a conviction under this Code section
     shall not be admissible if a period of more than ten years has
     elapsed since the date of the conviction or of the release of the
     witness from the confinement imposed for such conviction,
     whichever is the later date, unless the court determines, in the
     interests of justice, that the probative value of the conviction
     supported by specific facts and circumstances substantially
     outweighs its prejudicial effect. However, evidence of a conviction
     more than ten years old, as calculated in this subsection, shall not
     be admissible unless the proponent gives to the adverse party
     sufficient advance written notice of intent to use such evidence to
     provide the adverse party with a fair opportunity to contest the use
     of such evidence.

                                      28
without deciding that the trial court abused its discretion in

allowing the State to impeach Darrell with the conviction, we turn

to whether any such error was harmless.

     “The test for determining nonconstitutional harmless error is

whether it is highly probable that the error did not contribute to the

verdict.” Henderson v. State, 310 Ga. 708, 713 (3) (854 SE2d 523)

(2021) “In the context of Rule 609, error is harmless if the witness’

credibility was sufficiently impeached by other evidence, or if the

[State’s] case was strong enough to support a conviction even apart

from the witness’ testimony.” Brown v. State, 307 Ga. 24, 30 (3) (834

SE2d 40) (2019) (citation and punctuation omitted).

     Here, when the prosecutor asked Darrell about the conviction,

Darrell denied that the conviction was his, stated that the signature

on the conviction was not his, and further stated that the conviction

belonged to his cousin with the same name. The State did not prove

otherwise, and the conviction was not admitted into evidence.

Darrell’s credibility was also impeached when he admitted during

cross-examination that he was aware that his cousin had been


                                 29
arrested and charged with assaulting Burke and he did not contact

the Sheriff’s Department or the District Attorney and tell them that

Appellant did not assault Burke and that he had witnessed Burke

fall. The prosecutor used Darrell’s testimony during closing

argument when he argued, “None of [Appellant’s three cousins]

bothered to go to the [p]olice [s]tation and tell them what they saw,

that they had a man locked up who did [not] do it and they know it,

because they saw it.” And the prosecutor never mentioned Darrell’s

alleged conviction during his opening statement or closing

argument. See United States v. Lewis, 364 Fed. Appx. 606, 609 (11th

Cir. 2010) (whether the prosecutor mentions the conviction “in

opening or closing statements” is relevant to the harmless error

analysis). Further, Darrell’s testimony was cumulative of that of

Rozier-Fleming and Kevin. Thus, Appellant has not carried his

burden to show that the State’s attempted impeachment of Darrell

probably affected the outcome of the trial. Accordingly, this claim

fails.

         4. Appellant contends that the trial court abused its discretion


                                     30
in denying his motion for new trial based on newly discovered

evidence in the form of a photograph showing Burke lying next to a

truck. To obtain a new trial under OCGA § 5-5-23 based on newly

discovered evidence, a defendant must show the six factors of the

Timberlake10 test:

     first, that the evidence came to his knowledge after his
     trial; second, that the failure to discover the evidence
     sooner was not due to his lack of due diligence; third, that
     the evidence is so material that it would probably produce
     a different verdict; fourth, that the evidence is admissible
     and not cumulative only; fifth, an affidavit of the witness
     or an explanation for its absence; and sixth, that the effect
     of the evidence would be more than to impeach the
     witness’s credibility.

Williams v. State, 312 Ga. 195, 196 (862 SE2d 108) (2021).

     At the motion-for-new-trial hearing, Appellant testified that on

the day Burke suffered his injuries, he was intoxicated and he fell.

Appellate counsel marked a photograph as Exhibit C and showed it

to Appellant. Appellant testified that the photograph showed “Burke

l[y]ing right there by his truck.” He further testified that he and his

family did not have access to the photograph at the time of trial, and


     10   Timberlake v. State, 246 Ga. 488, 491 (1) (271 SE2d 792) (1980).

                                       31
it was provided after trial. When Appellant was asked whether he

and his family attempted to get evidence of what occurred that day,

he responded, “Yeah. They were trying to get everybody that was

there to let everybody know that that’s what happened. But we

didn’t even know nothing about a picture.” Appellant’s trial counsel

testified, “[A]fter the trial was over, I did receive an avalanche of

information and pictures and whatnot.” In the order denying the

motion for new trial, the trial court explained the photograph

depicted Burke “wearing a white shirt and dark or black sweatpants,

lying face down beside a grey truck” and determined the photograph

was “not inconsistent with the State’s theory or the testimony of the

State’s witnesses” and it “merely cumulative” and therefore could

not “form the basis for granting a new trial.”

      Assuming without deciding that Appellant has satisfied the

first two requirements of the six-part Timberlake test, we address

the   third   and   fourth   requirements        (cumulativeness   and

materiality), which were the bases for the trial court’s decision. The

photograph only shows Burke lying face down by a truck. Thus, the


                                 32
photograph is not so material that it would probably produce a

different verdict. See, e.g., Swinson v. State, 311 Ga. 48, 58 (4) (855

SE2d 629, 639) (2021) (evidence is not material where it does not

undermine the State’s theory of the case and is consistent with other

testimony), disapproved on other grounds, Outlaw v. State, 311 Ga.

396, 401 n.5 (2) (b) (858 SE2d 63) (2021). Moreover, all the witnesses

testified that Burke was lying face down beside a truck after he was

either attacked or fell. Thus, the evidence is cumulative of their

testimony. Because the alleged newly discovered evidence was both

not material and cumulative, the trial court did not abuse its

discretion in denying the motion for new trial.

     5. Finally, we consider whether the cumulative effect of

presumed errors by trial counsel and the trial court entitles

Appellant to a new trial. See State v. Lane, 308 Ga. 10, 17 (1) (838

SE2d 808) (2020) (“We hold that the proper approach [to assessing

trial court evidentiary errors] . . . is to consider collectively the

prejudicial effect, if any, of trial court errors, along with the

prejudice caused by any deficient performance of counsel.”). Here,


                                  33
the cumulative prejudice from any assumed deficiencies discussed

in Divisions 2 (d) and (g)—failing to relay the plea offer (which

caused no prejudice) and failing to retain and present an expert

witness (for which no prejudice was established)—and Division 3—

the attempted impeachment of          a cumulative witness with a

conviction (for which there was minimal prejudice)—is insufficient

to show a reasonable probability that the results of the proceeding

would have been different in the absence of the alleged deficiencies.

     Judgment affirmed. All the Justices concur, except Colvin J.,
disqualified.




                                 34